F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JAN 27 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


DWAYNE M. GARRETT,

          Plaintiff - Appellant,

v.                                                     No. 02-5089
                                                  D.C. No. 01-CV-668-E
OKLAHOMA CORPORATION                                (N.D. Oklahoma)
COMMISSION, Sued as: State of
Oklahoma, Corporation Commission;
BILL SHUFELDT,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Dwayne Garrett, proceeding pro se, appeals from an order of the district

court dismissing his 42 U.S.C. § 1983 civil rights complaint. The district court

referred Garrett’s complaint to a magistrate judge for initial proceedings pursuant

to 28 U.S.C. § 636(b)(1). In her report and recommendation, the magistrate judge

noted that the United States District Court for the Northern District of Oklahoma

had previously imposed filing restrictions on Garrett based on his history of

frivolous and abusive pro se litigation. The magistrate judge further noted that

Garrett had not complied with the filing restrictions and recommended that his

complaint be dismissed unless he complied with the filing restrictions within ten

days of the issuance of the report and recommendation. The report and

recommendation specifically informed Garrett that the failure to file a timely and

specific objection to the report and recommendation would result in the waiver of

appellate review. See United States v. One Parcel of Real Property, 73 F.3d 1057,

1059 (10th Cir. 1996). Nevertheless, in response to the report and

recommendation, Garrett filed a pleading simply stating as follows: “Objection: If

you want to be part of this malicious prosecution—so be it.” Because Garrett had

failed to comply with the filing restrictions and had failed to file specific




                                          -2-
objections to the report and recommendation, the district court adopted the report

and recommendation and dismissed Garrett’s complaint. 1

      On appeal, Garrett challenges the dismissal of his complaint for failure to

comply with the filing restrictions. We conclude that Garrett has waived

appellate review by failing to file specific objections to the magistrate judge’s

report and recommendation. Rule 72 of the Federal Rules of Civil Procedure

provides that when a magistrate judge issues a ruling on a dispositive pretrial

motion, a party has ten days after service to “serve and file specific, written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b).

This court has held that failure to file a specific objection to a magistrate judge’s

report and recommendation constitutes a waiver of appellate review. See United

States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). Objections to the



      1
        Three days after the district court adopted the magistrate judge’s report
and recommendation and dismissed Garrett’s complaint, Garrett filed a letter with
the court asserting that the order was “void.” The district court entered a minute
order directing the court clerk to treat Garrett’s letter as a motion for
reconsideration. Because the motion for reconsideration was filed within ten days
of the entry of judgment, the motion tolled the time period for filing a notice of
appeal until the district court resolved the motion. See Fed. R. App. P. 4(a)(4).
Garrett’s frivolous assertion in his appellate filings that this minute order
constituted an attempt by the district court to vacate its previous order adopting
the report and recommendation and dismissing the case is a gross
mischaracterization of the record. The district court eventually denied the motion
for consideration, and denied as moot numerous other motions filed by Garrett
after the district court had already dismissed the action. Garrett then filed a
timely notice of appeal.

                                         -3-
magistrate judge’s report must be specific enough to focus the district court’s

attention on the factual and legal issues in dispute. See id. Here, it is clear that

Garrett’s glib, one-line “objection” was clearly insufficient to focus the district

court on the issues in dispute. Although this court recognizes an interests of

justice exception to the “firm waiver rule,” see id., Garrett has not offered any

reasons why the interests of justice weigh against application of the waiver rule in

this case. Accordingly, this court concludes that Garrett has waived appellate

review and AFFIRMS the order of the district court dismissing Garrett’s

complaint.

                                        ENTERED FOR THE COURT



                                        PER CURIAM




                                          -4-